 MARIEMONT INN79Spinnenweber Builders,Inc. d/b/a Mariemont Inn'andCin-cinnati Joint Executive Board, Hotel and Restaurant Em-ployees and Bartenders International Union,AFL-CIO, Peti-tioner.Case No. 9-RC-5453.November 19, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Hearing Officer Alan D.Greene.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Fanning].Upon the entire record in this case, the Board finds :1.The Employer, Spinnenweber Builders, Inc., an Ohio corporation,owns and operates residential apartment buildings (hereinafter re-ferred to as the Beechmont Apartments) and also a concededlytransient hotel (the Mariemont Inn) in Cincinnati, Ohio.The parties stipulated that on an annual basis, the Employer, foruse at the Mariemont Inn, purchased alcoholic beverages in excess of$20,000 from suppliers who received the liquor directly from pointsoutside the State of Ohio. The record also discloses that, on a projectedannual basis, the Employer receives approximately $441,000 gross in-come from the operation of the Mariemont Inn.'The Employer alsoreceives approximately $120,000 gross income on a projected annualbasis from the operation of the Beechmont Apartments.Therefore,the Employer's aggregate annual gross income from its operationssatisfies the Board's jurisdictional standard for hotels.'The Employer urges, however, that it is improper to add these twoamounts because the operations of the Mariemont Inn and the Beech-mont Apartments are not integrated and are of an entirely differentnature.But the Employer is a single corporate entity conductingIThe names of the Employer and the Petitioner appear as amended at the hearing2This gross income is made up of approximately $100,000 from rentals of rooms and ofcommercial office space (such as barber shop, beauty parlor, etc ) and approximately$341,000 from the inn's bar and restaurantAs the Board stated inManger-SavannahCorporation, Inc ,126 NLRB 1136, it is an employer's total regular recurs ent revenue,and not solely the income from room rentals, which determines whether the Board willexercise its jurisdiction3 SeeFloridan Hotel of Tampa, Inc.,124 NLRB 261, andSpank Arms Hotel Corporation,d/b/a Continental Hotel,133 NLRB 1694, which stateinter alia,that the Board willassert jurisdiction over a hotel if its operator receives at least $500,000 gross revenueannually and if more than 25 percent of the rental income is received from transientguests-guests who remain less than a monthThe Employer concedes that the MariemontInn is a transient hotel.Moreover, the record discloses that most of the inn's guestsremain less than a month. Thus, if both sources of rental income (from the hotel andthe apartments) are added, the required percent of transient income of the hotel standardis still satisfied145 NLRB No. 8. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDboth operations, and the Board's established doctrine is that thetotality of the Employer's operations will be considered for jurisdic-tional purposes.'Consequently, we hold that it is proper here to addthe gross income from both operations of the Employer to determineif the jurisdictional standard is met.Accordingly, we find that the Employer's operations affect commerceand that it will effectuate the purposes of the Act to assert jurisdictionherein.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.'4.The Petitioner requested a unit of all hotel employees at theMariemont Inn, excluding room clerks.The Employer agreed, ex-cept that it would include the room clerks.InArlington Hotel Company, Inc."the Board established, the gen-eral rule that in the hotel industry, "all operating personnel have sucha high degree of functional integration and mutuality of interests thatthey should be grouped together for collective-bargaining purposes." IInWater Tower Inn, etc.,8however, the Board held that this generalrule does not make inappropriate smaller bargaining units where, ashere, it is the area pattern to bargain in such smaller units and thereis a bargaining history in the smaller unit sought.The parties herestipulated that the bargaining units in the Cincinnati area involvingthe major hotels and the Petitioner have excluded room clerks, as didthe contracts between the Petitioner and, the previous owner of theMariemont Inn. Therefore, we find that in this case a unit excludingroom clerks is appropriate for the purposes of collective bargaining,and, consequently, the Employer's motion to dismiss the petition foralleged inappropriateness of the unit is denied.4E g.,ThunderbirdHotel,Inc.,et al , d/b/a Thunderbird Hotel Company,144 NLRB1279;Appliance Supply Company,127 NLRB 319;The T H. RogersLumber Company,117 NLRB 1732;Potato GrowersCooperativeCompany,115 NLRB 1281.See also CarolManagement Corporation,et at.,133 NLRBB1126;Claiborne Towers, Inc.,et at.,126NLRB 187.BOn April 10,1963,the Petitionerfiled a petition in an earliercase (Case No 9-RC-5362)involvingthe EmployerOn May 14, 1963, the Regional Directordismissed thepetition on the groundthat it wouldnot effectuate the policiesof the Actto assert juris-dictionThe Petitioner did not appeal this dismissal to the Board.Instead,it filed theinstant petition on June 18,1963,after expiration of the timefor such appeal.At thehearing, theEmployermoved to dismissthis petitionon the groundthat it circumventedBoard procedureand policy and that, withouta material change in facts,the RegionalDirector abused hisdiscretion in settingthe instant petition for hearingWe find thismotion to be withoutmerit;neither the Act nor the Board'sRules and Regulations pro-hibit the repeatedfilings of representation petitions.Therefore,the Employer's motionis denied9126 NLRB 4007Id.at 4046139 NLRB 842. WALNUT HILLS COUNTRY CLUB81Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All employees at the Mariemont Inn at Cincinnati, Ohio, includingthe restaurant and bar, but excluding all office clerical employees,room clerks, guards, professional employees, and supervisors as de-fined by the Act.[Text of Direction of Electionomittedfrom publication.]Walnut Hills Country ClubandHotel&Restaurant Employees& Bartenders International Union,Local235, AFL-CIO, Peti-tioner.Case No. 7-1C-5551.November 19, 1963DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer David G.Heilbrun.The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].Upon the entire record in this case, the Board finds :1.The Employer operates ni private golf and country club in Lan-sing,Michigan. It furnishes recreational facilities in the form of agolf course and a swimming pool to its members and their guests.It also sells food and beverages to its members and guests, operatingfor that purpose a kitchen, dining room, bar, and grill, the facilitiesof which are available for banquets and social functions of variouseducational, civic, and social groups, when sponsored by a member.The club has approximately 460 members.During the 12-month period ending May 1963, the Employer's grossrevenues amounted to $440,154.During the calendar year 1962, theEmployer's purchases of goods originating outside the State of Mich-igan amounted to $50,095.Of this amount, $6,394 reflects the value ofgoods purchased directly from outside Michigan, and the remainderthe value of goods purchased from suppliers within Michigan, whoin turn purchased the goods directly from points outside that State.The Employer contends that its operations do not affect commercewithin the meaning of the Act, but that in any event the Board shouldnot assert jurisdiction because its operations do not satisfy the juris-dictional standard established for retail enterprises.145 NLRB No. 9.734-070=64-vol. 145-7